                                                                                         FILED
                                                                                2019 Dec-12 AM 09:28
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

TYRONE HARVEY,                            )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 1:17-cv-02128-AKK-GMB
                                          )
REGISTERED NURSE MS.                      )
BROOKE,                                   )
                                          )
       Defendant.                         )
                            MEMORANDUM OPINION

      The magistrate judge filed a report on November 14, 2019, recommending the

defendant’s special report be treated as a motion for summary judgment and further

recommending that the motion be granted. Doc. 26. Although the parties were

advised of their right to file specific written objections within fourteen days, no

objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court finds that no genuine

issues of material fact exist, and the magistrate judge’s report is hereby ADOPTED,

and the recommendation is ACCEPTED. Accordingly, the court finds that the

defendant’s motion for summary judgment is due to be granted. A separate final

judgment will be entered.
DONE the 12th day of December, 2019.


                            _________________________________
                                     ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE




                              2
